IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

623 MAIN STREET ASSOCIATION, a             )
Washington non-profit corporation,         )      No. 79363-2-I
                                           )
                        Respondent,        )
                                                  DIVISION ONE
              v.                     )
                                     )
JOHN PHILLIP HALL, as Trustee of     )
JPH Family Trust, a trust; JOHN      )
PHILLIP HALL and JANE DOE HALL, )
husband and wife or state registered )            UNPUBLISHED OPINION
domestic partners;                   )
                        Appellants,        )
                                           )
JOHN DOE, as Trustee of JPH Family )
Trust, a trust; DIANE E. VAN NATTER )
a/k/a DIANE ELIZABETH HALL and             )
JOHN DOE VAN NATTER, wife and              )
husband or state registered domestic )
partners; HALL & SONS, a Washington )
partnership; JANE DOE and JOHN             )
DOE, unknown occupants of the subject)
real property; K. MICHAEL                  )
FITZGERALD, solely in his capacity as )
Chapter 13 Bankruptcy Trustee; and         )
also all other persons and parties         )
unknown claiming any right, title, estate, )
lien, or interest in the real estate       )
described in the Complaint herein,         )
                        Defendants.        )      FILED: November 4, 2019

       SMITH, J.   —   We are asked to determine whether a judgment entered

against appellant John Phillip Hall (both individually and in his capacity as trustee
No. 79363-2-1/2

of the JPH Family Trust) should be reversed for insufficient service of process.

Because the plaintiff, 623 Main Street Association, exercised reasonable

diligence before serving Hall by publication, we affirm.

                                      FACTS

       623 Main Street Association is a condominium association organized for

the operation of the 623 Main Street Condominium. On July 3, 2017, the

Association sued to foreclose its lien on Unit 3 of the Condominium (the Unit). In

its complaint, the Association alleged that defendant Hall, as trustee of the JPH

Family Trust, was an owner of the Unit and had failed to pay delinquent

assessments levied against the Trust and the Unit. The Association’s complaint

also named a number of additional defendants, including Hall in his individual

capacity, as parties who “may claim a lien against the Unit.”

       On September 21, 2017, Hall, as trustee of the Trust, quit-claimed the Unit

to Hall, the individual. That same day, Hall filed bankruptcy. In January 2018,

the Association obtained an order from the bankruptcy court granting it relief from

the bankruptcy stay to pursue its lien foreclosure on the Unit.

       On March 26, 2018, the Association filed an amended complaint. Eight

days later, on April 3, 201 8, the Association moved for an order authorizing

service by publication on certain defendants, including Hall. In support of its

motion, the Association filed a declaration from a process server describing

attempts to serve the summons and original complaint the prior summer. The

process server declared that service was attempted at the Unit on Hall and other

defendants on five occasions in July 2017, and again on August 3, 2017:


                                         2
No. 79363-2-113

        [Ojn the 16th day of July, 2017, @ 5:25 PM, at the address of: 623
        Main St., Unit 3, Edmonds, Wa 98020, within Snohomish County, I
       attempted to serve: A Summons and Complaint for Foreclosure and
        Lis Pendens, in the above entitled action upon: John Phillip Hall, as
       Trustee of JPH Family Trust, John Doe as Trustee, John Phillip Hall
       and Jane Doe Hall, Hall & Sons and John Doe and Jane Doe
       Occupants. There was no answer at the unit. Subsequent
       attempts were made on 7/20/17, 7/21/17, 7/23/1 7, and 7/26/1 7.
       There was no answer at the Unit on each additional attempt.
       Neighbor stated that occupants refuse to answer the door for
       anyone. A Stakeout was completed on 8/3/17 from 6:30 am-9:30
       am. No[ lone came or went from the unit. Neighbor again stated
       that they do not associate with occupants of Unit 3 and again stated
       that they open the door for No{ lone.

       The Association also filed a declaration from its attorney’s paralegal. The

paralegal declared that she had e-mailed three attorneys who had represented

Hall to ask if they would accept service for Hall, but had received no response.

       A commissioner granted the Association’s motion and entered an order

authorizing the Association to serve certain defendants, including Hall, by

publication “in the manner provided under RCW 4.28.100 and RCW 4.28.110.” It

is undisputed that a summons was subsequently published for a period of six

consecutive weeks beginning May 2, 2018, in the form and manner required by

statute. It is also undisputed that copies of the summons and amended

complaint were mailed to Hall at multiple addresses, including at the Unit. Hall

later declared that he received notice of the Association’s lawsuit “by mail in

approximately late April or early May of 2018.”

       On June 22, 2018, attorney James Jameson appeared on behalf of Hall

and the Trust. On July 23, 201 8, the Association moved for an order of default

against certain defendants, including Hall. The trial court granted the motion and

entered an order of default on August 1, 2018.

                                         3
No. 79363-2-1/4

           Meanwhile, on July 25, 2018, i.e., well after the close of the 60-day period

to serve an answer following service by publication,1 Hall filed an answer to the

Association’s amended complaint on his own behalf and as trustee of the Trust.

Hall raised a number of affirmative defenses, including ‘[l]ack of service of

process.”

           On November 1, 2018, the Association moved for summary judgment. It

argued, among other things, that it was entitled to a judgment in personam

against Hall, a judgment in rem against the Unit, and a judgment and decree of

foreclosure of the Association’s lien as against any interest of Hall and the Trust.

In its motion, the Association addressed the affirmative defenses raised by Hall,

including by asserting that Hall was properly served by publication.

       Hall filed a response to the Association’s motion on his own behalf and as

trustee of the Trust. In his response, Hall argued that the Association’s motion

should be denied because he and the Trust had not been properly served. Hall

also filed a declaration in which he attested that in July and early August 2017

(i.e., during the time that the Association attempted to serve him at the Unit), he

was in California visiting his children and grandchildren. Hall did not otherwise

dispute the merits of the Association’s motion.

       The trial court granted the Association’s motion for summary judgment

and entered a judgment and decree of foreclosure in favor of the Association.

Hall appeals.




       1   See CR 12(a)(2).

                                            4
No. 79363-2-1/5

                                    ANALYSIS

                                Seivice of Process

       Hall argues that the Association failed to exercise reasonable diligence

before serving him by publication. ThUs, Hall argues, reversal is required

because he was not properly served, and consequently the trial court lacked

jurisdiction to enter judgment against him. We disagree.

       We review summary judgment orders de novo. Keck v. Collins, 184
Wash. 2d 358, 370, 357 P.3d 1080 (2015). Summary judgment is appropriate

when, viewing the evidence and all reasonable inferences therefrom in the light

most favorable to the nonmoving party, there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. CR 56(c); Keck,
184 Wash. 2d at 370. Once the moving party shows that there are no genuine

issues of material fact, the nonmoving party must bring forth specific facts to

rebut the moving party’s contentions. Elcon Constr., Inc. v. E. Wash. Univ., 174
Wash. 2d 157, 169, 273 P.3d 965 (2012).

       “Proper service of the summons and complaint is a prerequisite to any

court’s obtaining [personal] jurisdiction over a party, and a judgment entered

without jurisdiction is void.” In re Dependency of A.G., 93 Wash. App. 268, 276,

968 P.2d 424 (1998). Although personal service of a summons is preferred,

service by publication is authorized in certain circumstances. Specifically, under

RCW4.28.100, the statute governing service by publication, a defendant may be

served with a summons by publication if he cannot be found in the state and

certain other requirements are met. As relevant here, service may be made by


                                         5
No. 79363-2-1/6

publication “[w]hen the subject of the action is real         .   .   .   property in this state, and

the defendant has or claims a lien or interest   .   .   .   therein” and “[w]hen the action

is to foreclose, satisfy, or redeem from a mortgage, or to enforce a lien of any

kind on real estate in the county where the action is brought, or satisfy or redeem

from the same.” RCW4.28.100(6), (7).

       “Service by publication is in derogation of the common law and cannot be

used when personal service is possible.” Dobbins v. Mendoza, 88 Wash. App. 862,

871, 947 P.2d 1229 (1997). “Therefore, strict compliance with the statute

authorizing service by publication is required.” Dobbins, 88 Wash. App. at 871. To

comply with the statute, the plaintiff must exercise reasonable diligence to

personally serve the defendant before resorting to service by publication. See

Rodriguez v. James-Jackson, 127 Wash. App. 139, 143-44, 111 P.3d 271 (2005)

(“The issue before this court is not only whether the affidavit required by RCW

4.28.100 is sufficient, but whether the plaintiff made an honest and reasonable

effort to locate the defendant before seeking service by publication.”). “Whether

service of process is proper is a question of law that we review de novo.” Davis

v. Blumenstein, 7Wn. App. 2d 103, 111,432 P.3d 1251 (2019).

       Here, the Association exercised reasonable diligence before resorting to

service by publication. Specifically, it is undisputed that Hall resides at the Unit.

The Association attempted to serve him there on five separate occasions in July

2017. When those attempts were unsuccessful, the Association followed up with

a three-hour stakeout at the Unit the morning of August 3, 2017. The Association

also searched the Snohomish County Auditor’s records and county tax records


                                          6
No. 79363-2-1/7

for additional addresses and, through counsel, attested that it did not know of any

other addresses for Hall. The Association’s multiple attempts to serve Hall at his

undisputed residence constituted reasonable diligence. C~ Davis, 7 Wash. App. 2d

at 116 (holding that attorney failed to exercise reasonable diligence where no

attempt was made to serve defendant at a known address).

       Hall points out that eight months passed between the time that the

Association attempted service and the time that it sought an order authorizing

service by publication. He suggests that the Association was required to attempt

to serve him again due to the passage of time and because the Association

amended its complaint. But Hall cites no authority to support the proposition that

the passage of time or the amendment of the complaint necessitates additional

service attempts. See DeHeer v. Seattle Post-Intelliqencer, 60 Wash. 2d 122, 126,

372 P.2d 193 (1962) (‘Where no authorities are cited in support of a proposition,

the court   .   .   .   may assume that counsel, after diligent search, has found none.”).

       Furthermore, the Association did not simply attempt service in 2017 and

then sit on its hands for eight months before amending its complaint and serving

Hall by publication. Rather, during the intervening period, Hall filed for

bankruptcy, thus staying the commencement or continuation of any proceedings

against him. 11 U.S.C.            § 362(a)(1). The Association then actively participated in
Hall’s bankruptcy proceeding, including by objecting to confirmation, seeking

adequate protection, and moving for and obtaining relief from stay. After the

Association obtained relief from the automatic stay, it amended its complaint

merely to add the bankruptcy trustee as a party in interest, to reflect that the Unit


                                                  7
No. 79363-2-118

had been quit-claimed to Hall, and to address the anticipated discharge that Hall

would receive as a result of his bankruptcy.2 The Association also reached out to

other attorneys that had represented Hall to ask if they would accept service.

After it received no response, it resorted to service by publication. Under these

circumstances, neither the passage of time nor the Association’s amendment of

its complaint negate our conclusion that the Association exercised reasonable

diligence. Therefore, and because lack of service was the only argument that

Hall raised in response to the Association’s motion for summary judgment, the

trial court did not err in granting summary judgment to the Association.

       Hall raises a number of additional arguments to contend that service of

process was lacking here. None are persuasive.

       First, Hall relies on Charboneau Excavating, Inc. v. Turnipseed, 118 Wn.

App. 358, 75 P.3d 1011(2003), to argue that the Association failed to exercise

reasonable diligence before serving him by publication. But Charboneau is

readily distinguishable. There, the plaintiff tried to serve the defendant at an

address that turned out to be incorrect, then failed to follow up on known leads

that would have revealed the defendant’s correct address. Charboneau, 118
Wash. App. at 363. Here, by contrast, it is undisputed that Hall resided at the Unit.

And although Hall attested in a self-serving and otherwise unsupported

declaration that he was in California when the Association attempted to serve

him at the Unit, there is no evidence that the Association knew or should have

known that Hall was traveling. In other words, the fact that Hall was in California


      2   The bankruptcy trustee was later dismissed.

                                          8
No. 79363-2-1/9

does not raise a genuine issue of material fact as to whether the Association

exercised reasonable diligence in serving Hall. Therefore, Hall’s reliance on

Charboneau is misplaced.

       Second, Hall contends that the process server’s affidavit contained

hearsay to the extent that it relayed what a neighbor told the process server, i.e.,

that the occupants of the Unit “refuse to answer the door for anyone” and “they

open the door for No[ lone.” But the Association’s multiple attempts to serve Hall

at his residence were sufficiently diligent under the circumstances, even without

considering the neighbor’s statements. Indeed, the Association did not merely

take the neighbor at his or her word but followed up with multiple additional

service attempts. Therefore, we do not address Hall’s contention that those

statements constituted inadmissible hearsay. See Bavand v. OneWest Bank,

196 Wash. App. 813, 825, 385 P.3d 233 (2016) (“We may affirm on any basis

supported by the record.”).

       Finally, Hall points out that although the process server’s declaration was

signed on July 19, 2017, it describes service attempts made on July 16, 20, 21,

and 26, and on August 3, 2017. Thus, argues Hall, the only competent evidence

of attempted service in this case was evidence of the first attempt, on July 16.

But the attorney fee statements filed in support of the Association’s motion for

summary judgment reflect that the Association’s attorney reviewed server reports

on July31, 2017, and again onAugust9, 2017. Theyalso indicatethatthe

Association’s attorney did not receive the process server’s declaration until

August 9, 2017, i.e., after the final alleged service attempt on August 3, 2017.


                                         9
No. 79363-2-I/b

For these reasons, we are satisfied that the Association met its burden to

establish the absence of an issue of fact as to the dates on which service was

attempted.

                                  Fees on Appeal

       The Association argues that it is entitled to an award of attorney fees

under RAP 18.1. We agree.

       Attorney fees may be awarded on appeal only when authorized by a

contract, a statute, or a recognized ground of equity. Labriola v. Pollard Grp.,

Inc~ 152 Wash. 2d 828, 839, 100 P.3d 791 (2004). Here, RCW64.34.364(14)

provides:

       The association shall be entitled to recover any costs and
       reasonable attorneys’ fees incurred in connection with the collection
       of delinquent assessments, whether or not such collection activities
       result in suit being commenced or prosecuted to judgment. In
       addition, the association shall be entitled to recover costs and
       reasonable attorneys’ fees if it prevails on appeal and in the
       enforcement of a judgment.
(Emphasis added.) The recorded declaration for the 623 Main Street

Condominium also contains an attorney fees provision that parallels the

language of the statute. Thus, the Association is entitled to a fee award because

this appeal arises in connection with the Association’s collection of delinquent

assessments and the Association is the prevailing party on appeal. Indeed, Hall

does not argue otherwise. Therefore, we award the Association its reasonable

attorney fees subject to its compliance with RAP 18.1.




                                        10
No. 79363-2-I/il

      We affirm.




WE CONCUR: